DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on June 17, 2022. As directed by the amendment, Claims 1-10, 12, 18, and 19 have been amended.  Claims 1-20 are pending in the instant application.  It is noted that this is a 2nd Non-Final Rejection.
Regarding the Office Action filed March 18, 2022:
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.  However, additional objections have been found.  Please see below for more details.
The claims still invoke 35 USC 112(f).  Therefore, those invocations are maintained.
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.  However, additional rejections have been found.  Please see below for more details.
Applicant’s arguments regarding the 35 USC 102 and 35 USC 103 rejections have been fully considered and are persuasive.  Therefore, those rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of the same prior art, Paul et al. (US 2015/0133809).  See 35 USC 102 rejection below for more details.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
The phrase “these values, and the recognition unit (vii) uses these values” should be changed to --the measured values, and the recognition unit (vii) uses the measured values-- for consistency (Claim 1, Line 9).
The phrase “provide values and items of information of a user (A) input by the user (A) of the system via the input (ii) on its health state to the system” should be changed to --provide values and items of information of a user (A) via user (A) input on the health state of the user to the system-- to correct the grammatical error and for consistency (Claim 1, Lines 10-11).
The phrase “the respirator” should be changed to --the at least one respirator-- for consistency (Claim 1, Line 15).
The phrase “the combined values and items of information” should be changed to -- the measured values, the inputted values, and/or the items of information-- for consistency (Claim 8, Line 4).
The phrase “at least one question” should be changed to --the at least one question-- for consistency (Claim 8, Line 5).
The phrase “at least one output unit” should be changed to --the at least one output unit-- for consistency (Claim 8, Line 6; Claim 9, Line 1).
The phrase “fulfillment” should be changed to --the fulfillment-- for consistency (Claim 9, Line 2).
The phrase “an operating mode” should be changed to --the operating mode-- for consistency (Claim 10, Line 1).
The phrase “the ventilation” should be changed to --a ventilation-- since this is the first time this is mentioned (Claim 10, Line 3).
The phrase “a health state of a user” should be changed to --the health state of the user-- for consistency (Claim 12, Lines 2-3; Claim 13, Line 2).
The phrase “the output unit” should be changed to --the at least one output unit-- for consistency (Claim 13, Line 3).
Claim 14 should be replaced with the following for consistency and to correct grammatical errors:
A method for display or control of the system for respiration according to claim 1, wherein the measured values are ascertained in the respirator (i) by at least one sensor of the at least one sensor unit (iv), which permit the ascertainment of pressure and/or flow and/or volume of supplied and/or exhaled gases, wherein the measured values are prepared via the preparation unit (v), supplied to the computation unit (vi) for computations of the signals and/or the characteristic variables based on the measured values, and supplied in a further step for further analyses to the recognition unit (vii), wherein the system transmits the measured values, the signals, and/or the characteristic variables to the telemonitoring unit (iii), and in which the items of information on the health state of the user are storable by the user via the input unit (ii) of the respirator (i), wherein the items of information are transmitted to the telemonitoring unit (iii), and wherein the telemonitoring unit (iii) relates the measured values, the signals, and/or the characteristic variables transmitted by the communication unit (ix) of the respirator (i) to the items of information on the health state of the user stored by a caregiver via an information unit of the telemonitoring unit (iii) and/or external comparison values and checks the measured values, the signals, and/or the characteristic variables with respect to at least one question.
The phrase “at least one question” should be changed to --the at least one question-- for consistency (Claim 15, Line 2; Claim 16, Lines 1-2).
The phrase “receives an item of information about which question” should be changed to --receives the item of information about which of the at least one question-- for consistency (Claim 16, Line 2).
The phrase “frequency” should be changed to --and/or frequency-- to correct the grammatical error (Claim 16, Line 4).
The phrase “items of information about the target value deviation and/or a fulfilled question” should be changed to --the items of information about the target value deviation and/or the at least one fulfilled question-- for consistency (Claim 17, Lines 1-2).
The phrase “a required adaptation of one or more parameters” should be changed to --a required adaptation of the one or more parameters-- for consistency (Claim 17, Line 3).
The phrase “selection” should be changed to --selection of the required adaptation of the one or more parameters-- for consistency (Claim 17, Line 4).
The phrase “settings of one or more of pressure, flow, volume, time, and frequency” should be changed to --the settings of pressure, flow, volume, time, and/or frequency-- for consistency (Claim 18, Lines 1-2).
The phrase “complications from fulfilled questions” should be changed to --complications from the at least one question that has been fulfilled-- for consistency (Claim 19, Line 3).
Claims 2, 3, 5-7, 11, and 20 are objected for being dependent on objected Claim 1.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Input unit of Claim 1.  The corresponding structure is an external terminal or a display or software of the respirator, tablet, smartphone, or computer (Page 9, Lines 25-35) or a human-machine interface (Page 15, Lines 1-20).
Telemonitoring unit of Claim 1.  The corresponding structure is a combination interface, a communication interface, or an external server (Page 9, Lines 1-25) and is arranged externally from the respirator (Page 5, Lines 10-20).
Sensor unit of Claim 1.  The corresponding structure is sensors (Page 2, Lines 20-25) which are configured to acquire measured values (Page 14, Lines 1-10).  
Preparation unit of Claim 1.  The corresponding structure is a unit equivalent to a generic processor/controller for smoothing, filtering, or down-sampling measured values (Page 14, Lines 5-15) and for signal preparation (Page 2, Lines 30-36).  
Computation unit of Claim 1.  The corresponding structure is a unit equivalent to a generic processor/controller for ascertaining signals and/or characteristic variables (Page 3, Lines 1-10; Page 14, Lines 10-20).
Recognition unit of Claim 1.  The corresponding structure is a unit equivalent to a generic processor/controller for recognizing events and/or states (Page 3, Lines 1-10; Page 14, Lines 20-25).
Storage unit of Claim 1.  The corresponding structure is a unit equivalent to a generic memory for storing values (Page 3, Lines 10-15), signals, and characteristic variables (Page 14, Lines 20-30).
Communication unit of Claim 1.  The corresponding structure is the listed communication systems and equivalents (Page 14, Lines 20-30).
Communication unit of Claim 2.  The corresponding structure is a unit similar to previously listed communication systems and equivalents that allow the telemonitoring unit to receive measured values (Page 16, Lines 20-25).
Storage unit of Claim 2.  The corresponding structure is a unit equivalent to a generic memory for storing values (Page 6, Lines 5-15; Page 16, Lines 25-30).
Analysis unit of Claim 2.  The corresponding structure is a unit equivalent to a software or program for executing analyses with respect to questions (Page 17, Lines 10-25).
Output unit of Claim 2.  The corresponding structure is a display of graphic and color differentiation of results, where multiple output units are each different graphic and color differentiations of results within a display (Page 17, Lines 20-30).
Judgment unit of Claim 2.  The corresponding structure is a message, alarm, or indication based on the results (Page 17, Lines 25-36; Page 18, Lines 1-10).
Information unit of Claim 2.  The corresponding structure is a data input or equivalent input structure for inputting additional values and items of information (Page 16, Lines 30-36).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “the system comprises at least one respirator” and “wherein the at least one respirator (i) comprises” (Lines 1-3).  This statement is indefinite because it is unclear if only one respirator is required to have all of the components listed in the claim or each of every respirator is required to have all the components listed in the claim.  It appears the applicant was trying to say each of every respirator is required to have all components listed in the claim.  However, the claim creates confusion with the phrase “at least one” since it is unclear if all of the components being claimed in Claim 1 are to be found in only one of the respirators or in every respirator.  Therefore, the number of respirators with the required components cannot be determined.  For examination purposes, the claim limitation will be interpreted as each respirator is required to have all of the components listed in the claim.  It is suggested that Applicant claims “a respirator” instead of “at least one respirator” to avoid this confusion and since only one respirator is being used within the system.  
Claim 1 states “provide values” and “transmits the values” (Lines 10 and 12).  This statement is indefinite because it is unclear what values are being provided and what values are being transmitted.  It appears the applicant was trying to say the values are the measured values.  However, the input unit is providing values and items of information that do not come from the sensors but are being inputted into the system.  Additionally, it is unclear what values are being transmitted, particularly since the input unit mentions values that are different from the measured values of the sensors.  Therefore, the values being provided and transmitted cannot be determined.  For examination purposes, the claim limitation will be interpreted as the input unit is provided values that are inputted by the user and the transmitted values are the measured values and/or the inputted values.  
Claim 4 states “the information interface” (Line 3).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say “an information unit”.  However, it is unclear what “the information interface” is as it was never mentioned earlier in Claim 1.  Therefore, the origins of “the information interface” cannot be determined.  For examination purposes, the claim limitation will be interpreted as “an information unit” or a human-machine interface connected to the telemonitoring unit.
Claim 9 states “transmit a corresponding alarm to the at least one input unit (ii) on the at least one respirator (i) and/or on a terminal and/or to effectuate a change of an operating mode of the at least one respirator (i)” (Lines 2-4).  This statement is indefinite because it is unclear where the alarm is being transmitted and what is causing the change in operating mode.  It appears the applicant was trying to say that the alarm is transmitted to the input unit and/or a terminal and may or may not alert a user to change the operating mode of the respirator.  However, the wording of the claim limitation and the use of “and/or” in the claim limitation are confusing as the alarm has to be transmitted somewhere to cause a change in the operating mode. It is unclear what are the different groupings/choices involved in this claim limitation.  Additionally, it is unclear what is causing the change in the operating mode.  Therefore, the options within the claim limitation cannot be determined.  For examination purposes, the claim limitation will be interpreted as the alarm is transmitted to an input unit and/or a terminal and may or may not cause a user to change the operating mode of the respirator.
Claim 12 states “by the output units” (Line 3).  This statement is indefinite because it is unclear how many output units are required.  It appears the applicant was trying to say this is the same output unit mentioned in Claim 2.  However, Claim 2 establishes that there is “at least one output unit” and Claim 12 is mentioning there are “output units” which creates confusion regarding how many output units are required.  Therefore, the number of output units involved cannot be determined.  For examination purposes, the claim limitation will be interpreted as “by the at least one output unit”.
Claim 17 states “the judgment unit” (Lines 4-5).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say “a judgment unit”.  However, the telemonitoring unit was never established to have a judgment unit in the claims that Claim 17 is dependent on.  Therefore, the origins of the phrase cannot be determined.  For examination purposes, the claim limitation will be interpreted as “a judgment unit”.
Claim 19 states “from fulfilled questions” (Line 3).  This statement is indefinite because it is unclear how many questions are involved that need to be fulfilled.  It appears the applicant was trying to say there is fulfillment of at least one question.  However, Claim 14 establishes that the values are checked with respect to at least one question.  Claim 19 is establishing that multiple “questions” have to be fulfilled.  Therefore, the number of fulfilled questions cannot be determined.  For examination purposes, the claim limitation will be interpreted as “from the at least one question that has been fulfilled”.
Claim 20 states “A respirator, wherein the respirator comprises the system for respiration of claim 1” (Lines 1-2).  This statement is indefinite because it is unclear how a respirator can comprise itself.  It appears the applicant was trying to say the system as a whole could be considered a respirator.  However, Claim 1 establishes that the system comprises at least one respirator.  This creates confusion since it is unclear how a respirator can comprise a system that has multiple respirators of itself.  Therefore, what the respirator comprises cannot be determined.  For examination purposes, the claim limitation will be interpreted as the system of Claim 1 comprises a respirator and it is the same respirator mentioned in Claim 1.
 Claims 2, 3, 5, 6, 7, 8, 10, 11, 13-16, and 18 are rejected for being dependent on rejected Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul et al. (US 2015/0133809).
Regarding Claim 1, Paul discloses a system for respiration (apparatus of Fig 1), wherein the system comprises at least one respirator (i) (4, Fig 1; 4 includes a blower 12, Fig 2), at least one input unit (ii) (30, Fig 2; input/output device provided for setting various parameters used by pressure support system 4, paragraph 0034), and at least one telemonitoring unit (iii) (6, 8, and/or 10, Fig 1), wherein the at least one respirator (i) comprises at least one sensor unit (iv) (26, Fig 2; flow sensor, paragraph 0033), a preparation unit (v) (28, Fig 2; 26 generates flow signal that is provided to controller 28 and is used by controller 28, paragraph 0033; controller must have a preparation unit to prepare the flow signal for use), a computation unit (vi) (28, Fig 2; 28 estimates leakage of gas using any suitable technique and incorporates this leak estimation into determination of actual patient flow, paragraph 0035; controller must have a computation unit to estimate leaks and determine patient flow), a recognition unit (vii) (28, Fig 2; 28 estimates leakage of gas using any suitable technique and incorporates this leak estimation into determination of actual patient flow, functions include techniques for detecting and estimating leak, techniques for detecting respiratory state of patient, paragraph 0035; controller must have a recognition unit to detect and indicate a leak or a respiratory state of the patient), a storage unit (viii) (32 and/or 28, Fig 2; 32 structured to enable a portable member device to be selectively coupled to 4 so that data can be written to and read from portable memory device, paragraph 0036; 28 operatively coupled to a memory that provides a storage medium for data and software executable by 28, paragraph 0034), and a communication unit (ix) (34 and/or 36, Fig 2; 34 is structured and configured to enable 4 to communicate with other similarly equipped electronic devices like 8, 36 is structured and configured to enable 4 to communicate with central computer system 6 over suitable network, paragraph 0036), wherein the sensor unit (iv) comprises sensors (flow sensor, most modern pressure support system implementations include pressure sensors, paragraph 0033), measured values of which permit an ascertainment of pressure and/or flow and/or volume of supplied and/or exhaled gases (measures flow of breathing gas, measure patient flow, paragraph 0033), the preparation unit (v) prepares acquired measured values (26 generates flow signal that is provided to controller 28 and is used by controller 28, paragraph 0033; controller must have a preparation unit to prepare the flow signal for use), the computation unit (vi) determines signals and/or characteristic variables based on the measured values (28 estimates leakage of gas using any suitable technique and incorporates this leak estimation into determination of actual patient flow, paragraph 0035; controller must have a computation unit to estimate leaks and determine patient flow), the storage unit (viii) stores these values (32 structured to enable a portable member device to be selectively coupled to 4 so that data can be written to and read from portable memory device, paragraph 0036; 28 operatively coupled to a memory that provides a storage medium for data and software executable by 28, paragraph 0034), and the recognition unit (vii) uses these values for further analysis (28 estimates leakage of gas using any suitable technique and incorporates this leak estimation into determination of actual patient flow, functions include techniques for detecting and estimating leak, techniques for detecting respiratory state of patient, paragraph 0035; controller must have a recognition unit to detect and indicate a leak or a respiratory state of the patient), wherein the at least one input unit (ii) is configured to provide values and items of information of a user (A) input by the user (A) of the system via the input unit (ii) on its health state to the system (input/output device provided for setting various parameters used by pressure support system 4, paragraph 0034; various parameters can be dependent on the health state of the patient as decided by the clinician), wherein the communication unit (ix) transmits the values to the at least one telemonitoring unit (iii) (34 is structured and configured to enable 4 to communicate with other similarly equipped electronic devices like 8, 36 is structured and configured to enable 4 to communicate with central computer system 6 over suitable network, paragraph 0036), and wherein the at least one telemonitoring unit (iii) is configured to receive, store, analyze, and/or judge transmitted values and/or items of information of the at least one respirator (i) and the at least one input unit (ii) of the respirator (34 is structured and configured to enable 4 to communicate with other similarly equipped electronic devices like 8, 36 is structured and configured to enable 4 to communicate with central computer system 6 over suitable network, paragraph 0036; user is able to provide input into 44 using 40 and 42, 44 provides output signals to 42 to enable 42 to display information, paragraph 0037; memory 48 can be a variety of types of internal and/or external storage media, 48 stored therein a number of routines, paragraph 0038; 50 is structured to communicate with other, similarly equipped devices including 4, 52 is structured to communicate with central computer system 6 or network, paragraph 0039; 8 has software application 54 that provides customized/personalized education and feedback to patient based, at least in part, on data measured by 4 during provision of therapy, 54 utilizes certain patient/therapy metrics including raw data measured by 4 that has been processed to form the patient/therapy metric, processing of raw data into patient/therapy metrics may occur within 4, 10, 8, or in some combination thereof, paragraph 0040; values inputted into 4 can also be inputted into 8 via clinician).
Regarding Claim 2, Paul discloses the at least one telemonitoring unit (iii) comprises a communication unit (50 and/or 52, Fig 4), a storage unit (48, Fig 4; 48 has stored number of routines executable by processor 46, routines provide customized/personalized education and feedback to patient based on data measured by 4, paragraph 0038), at least one analysis unit (54, Fig 4; 54 is configured to provide customized/personalized education and feedback to patient based on data that is measured by 4, utilizes certain patient/therapy metrics including raw data that has been processed to form a patient/therapy metric, paragraph 0040; 54 may be configured to generate dynamic message that pushes patient towards questionnaire, paragraph 0060), at least one output unit (42 and/or graphic displays 156 and/or 158 on 42, Figs 4, 13, and 14; 44 provides output signals to 42 to enable 42 to display information to user, paragraph 0037), a judgment unit (54, Fig 4; 54 is configured to provide customized/personalized education and feedback to patient based on data that is measured by 4, utilizes certain patient/therapy metrics including raw data that has been processed to form a patient/therapy metric, paragraph 0040; 158 may contain suggestions made on patient/therapy metrics generated on any other monitored parameter of 4 corresponding to a physiological condition, 158 encourages patient to contact physician, paragraph 0060), and at least one information unit (40, Fig 4; user able to provide input into processor 44 using 40, paragraph 0037).
Regarding Claim 3, Paul discloses the at least one information unit of the at least one telemonitoring unit (iii) is configured as a data input (40, Fig 4; user able to provide input into processor 44 using 40, paragraph 0037).
Regarding Claim 4, Paul discloses the at least one telemonitoring unit (iii) is designed as a combination interface (dynamic message 158 may indicate problem or issue with use of 4 based on one or more of the patient/therapy metrics, paragraph 0056; raw data measured by 4 that has been processed like summarized and/or otherwise manipulated, paragraph 0040; 8 is taking in multiple data and processing them in combination to produce an output), which is configured to combine values and/or items of information transmitted via the information interface to the at least one telemonitoring unit (iii) (user able to provide input into processor 44 using 40, paragraph 0037), values and/or items of information transmitted via the at least one input unit (ii) (input/output device provided for setting various parameters used by pressure support system 4, paragraph 0034; 158 may contain suggestions made on patient/therapy metrics generated on any other monitored parameter from 4, paragraph 0060; inputted parameters of 4 must be transmitted to 8 to generate 158), and also values and/or items of information transmitted via the at least one respirator (i) to the at least one telemonitoring unit (iii) (8 has software application 54 that provides customized/personalized education and feedback to patient based, at least in part, on data measured by 4 during provision of therapy, 54 utilizes certain patient/therapy metrics including raw data measured by 4 that has been processed to form the patient/therapy metric, processing of raw data into patient/therapy metrics may occur within 4, 10, 8, or in some combination thereof, paragraph 0040) and base at least one further analysis and/or judgment thereon (54 is configured to provide customized/personalized education and feedback to patient based on data that is measured by 4, utilizes certain patient/therapy metrics including raw data that has been processed to form a patient/therapy metric, paragraph 0040).
Regarding Claim 5, Paul discloses the at least one telemonitoring unit (iii) is an external server (6 comprises a system of one or more server computers and one or more databases structured and configured to store and process patient data, paragraph 0026; modem 36 enables 4 to communicate with 6 over a suitable network like the Internet, paragraph 0036; 52 of 8 is configured to enable 8 to communicate with 6 over suitable network like the Internet, paragraph 0039).
Regarding Claim 6, Paul discloses the at least one input unit (ii) of the at least one respirator is formed on the respirator (i) or as an external terminal (30 is connected to 4, Fig 2; input/output device provided for setting various parameters used by pressure support system 4, paragraph 0034).
Regarding Claim 7, Paul discloses the at least one information unit is configured to acquire external comparison values and/or items of information from external data sources (40, Fig 4; user able to provide input into processor 44 using 40, paragraph 0037; user is acting as an external data source as the user is providing input externally from the device).  It is noted that the Applicant has not specified that the “external data sources” are coming from a database or the values/items of information are acquired via a wired/wireless connection from the electronic data source.
Regarding Claim 8, Paul discloses the at least one analysis unit of the at least one telemonitoring unit (iii) is configured to combine and analyze the values stored in the storage unit and items of information of the user and items of information about the user (dynamic message 158 may indicate problem or issue with use of 4 based on one or more of the patient/therapy metrics, paragraph 0056; raw data measured by 4 that has been processed like summarized and/or otherwise manipulated, paragraph 0040; 48 has stored number of routines executable by processor 46, routines provide customized/personalized education and feedback to patient based on data measured by 4, paragraph 0038; 8 is taking in multiple data and processing them in combination to produce an output), wherein the combined values and items of information are related to at least one question (message may indicate problem or issue with use of 4 based on one or more patient/therapy metrics and may provide information and/or link to a solution, message may inform user of problem like “it seems you have a poor mask fit” and provide link for troubleshooting, paragraph 0056; the message questions the user about their mask fit; user may access history of any individual metrics, a target line for the metric is provided for quick reference, paragraph 0054), wherein a fulfillment of at least one question provided in a defined period of time is acquired at least temporarily as a procedure (provide instructions links to videos, or relevant online discussion forms and/or other information on how to address leak issue, paragraph 0056; user addresses issues by following procedure instructions; user attempts to meet target line as a quick reference by the user) and output via at least one output unit (154 displays information relating to certain patient/therapy metrics, a mask fit metric, paragraph 0053; the display of the mask fit metric provides feedback to the user that they’ve resolved the leak issue; message may indicate new target for patient/therapy metric has been set or a customized goal for a patient/therapy metric has been achieved, paragraph 0057).
Regarding Claim 9, Paul discloses at least one output unit is configured, upon the fulfillment of the at least one question, to transmit a corresponding alarm (158 may indicate problem or issue with use of 4 based on one or more patient/therapy metrics, paragraph 0056; 158 may contain suggestions made on patient/therapy metrics generated on any other monitored parameter of 4 corresponding to a physiological condition, 158 encourages patient to contact physician, paragraph 0060; achievement of goals and other therapy information such as patient/therapy metrics may be automatically and periodically emailed to one or more individuals like physician by 8, paragraph 0065; system of one or more server computers and one or more databases configured to store and process patient data collected from 4 so that data may be accessed by patient or physician, paragraph 0026) to the at least one input unit (ii) on the at least one respirator (i) and/or on a terminal and/or to effectuate a change of an operating mode of the at least one respirator (i) (30 is provided for setting various parameters used by 4 as well as displaying and outputting information and data to a user, such as a clinician or caregiver, paragraph 0034; 54 may be used to automatically set goals based on data measured by pressure support system 4 and/or prior patient/therapy metric value, paragraph 0063; achievement of goals and other therapy information such as patient/therapy metrics may be automatically and periodically emailed to one or more individuals like physician by 8, paragraph 0065; therapy information may be transmitted to a terminal where it’s accessed by a physician; messages indicating problems and issue with patient would encourage or push for a change in the operating mode of 4 as the physician is capable of setting parameters via input).
Regarding Claim 10, Paul discloses the change of an operating mode of the at least one respirator (i) is that parameters which the at least one respirator (i) uses to carry out the ventilation are changed (30 is provided for setting various parameters used by 4 as well as displaying and outputting information and data to a user, such as a clinician or caregiver, paragraph 0034; 54 may be used to automatically set goals based on data measured by pressure support system 4 and/or prior patient/therapy metric value, paragraph 0063; achievement of goals and other therapy information such as patient/therapy metrics may be automatically and periodically emailed to one or more individuals like physician by 8, paragraph 0065; therapy information may be transmitted to a terminal where it’s accessed by a physician; messages indicating problems and issue with patient would encourage or push for a change in the operating mode of 4 as the physician is capable of setting parameters via input).
Regarding Claim 11, Paul discloses the corresponding alarm is transmitted optically and/or acoustically (44 provides output signals to 42 to enable 42 to display information to user, paragraph 0037; 158 displayed optically on the screen 42, Figs 13-14; a speaker and/or other audio I/O components used for playing videos, paragraph 0039).
Regarding Claim 12, Paul discloses the judgment unit of the at least one telemonitoring unit (iii) is configured to ascertain an overall criticality of a health state of a user from at least two fulfillments output by the output units and to output an alarm in dependence on the ascertained overall criticality (54 is configured to provide customized/personalized education and feedback to patient based on data that is measured by 4, utilizes certain patient/therapy metrics including raw data that has been processed to form a patient/therapy metric, paragraph 0040; dynamic message 158 may indicate problem or issue with use of 4 based on patient/therapy metrics and may provide information and/or a link to a solution for the problem, paragraph 0056; 158 may contain suggestions made on patient/therapy metrics generated on any other monitored parameter of 4 corresponding to a physiological condition, 158 encourages patient to contact physician, paragraph 0060; 156 is used to display multiple messages 158 on the display 42, Figs 13-14).
Regarding Claim 13, Paul discloses the judgment unit is configured to output a prediction with respect to a health state of a user or possible complications based on fulfillments of the at least one output unit (54 is configured to provide customized/personalized education and feedback to patient based on data that is measured by 4, utilizes certain patient/therapy metrics including raw data that has been processed to form a patient/therapy metric, paragraph 0040; dynamic message 158 may indicate problem or issue with use of 4 based on patient/therapy metrics and may provide information and/or a link to a solution for the problem, paragraph 0056; 158 may contain suggestions made on patient/therapy metrics generated on any other monitored parameter of 4 corresponding to a physiological condition, 158 encourages patient to contact physician, questionnaire suggest a high probability of a worsening medical condition, paragraph 0060).
Regarding Claim 14, Paul discloses a method for display or control for a system for respiration according to claim 1 (See Rejection of Claim 1 above), wherein measured values are ascertained in a respirator (i) (4, Fig 1; 4 includes a blower 12, Fig 2) by at least one sensor of a sensor unit (iv) (26, Fig 2; flow sensor, paragraph 0033), which permit an ascertainment of pressure and/or flow and/or volume of supplied and/or exhaled gases (measures flow of breathing gas, measure patient flow, paragraph 0033), wherein these measured values are prepared via a preparation unit (v) (28, Fig 2; 26 generates flow signal that is provided to controller 28 and is used by controller 28, paragraph 0033; controller must have a preparation unit to prepare the flow signal for use), supplied to a computation unit (vi) for further computations (28, Fig 2; 28 estimates leakage of gas using any suitable technique and incorporates this leak estimation into determination of actual patient flow, paragraph 0035; controller must have a computation unit to estimate leaks and determine patient flow), and supplied in a further step to further analyses to a recognition unit (vii) (28, Fig 2; 28 estimates leakage of gas using any suitable technique and incorporates this leak estimation into determination of actual patient flow, functions include techniques for detecting and estimating leak, techniques for detecting respiratory state of patient, paragraph 0035; controller must have a recognition unit to detect and indicate a leak or a respiratory state of the patient), wherein the system transmits computed and analyzed measured values to a telemonitoring unit (iii) (6, 8, and/or 10, Fig 1; 34 is structured and configured to enable 4 to communicate with other similarly equipped electronic devices like 8, 36 is structured and configured to enable 4 to communicate with central computer system 6 over suitable network, paragraph 003), and in which items of information on a health state of a user are storable by a user via an input unit (ii) of the respirator (i) (30, Fig 2; input/output device provided for setting various parameters used by pressure support system 4, paragraph 0034; 32 and/or 28, Fig 2; 32 structured to enable a portable member device to be selectively coupled to 4 so that data can be written to and read from portable memory device, paragraph 0036; 28 operatively coupled to a memory that provides a storage medium for data and software executable by 28, paragraph 0034), wherein these items of information are transmitted to the telemonitoring unit (iii) (34 is structured and configured to enable 4 to communicate with other similarly equipped electronic devices like 8, 36 is structured and configured to enable 4 to communicate with central computer system 6 over suitable network, paragraph 0036; 32 structured to enable a portable member device to be selectively coupled to 4 so that data can be written to and read from portable memory device, paragraph 0036; 28 operatively coupled to a memory that provides a storage medium for data and software executable by 28, paragraph 0034), and wherein the telemonitoring unit (iii) relates measured values, signals, and characteristic variables transmitted by the communication unit (ix) of the respirator (i) to items of information on a health state of the user stored by a caregiver via an information unit of the telemonitoring unit (iii) and/or external comparison values and checks them at least with respect to one question (34 is structured and configured to enable 4 to communicate with other similarly equipped electronic devices like 8, 36 is structured and configured to enable 4 to communicate with central computer system 6 over suitable network, paragraph 0036; user is able to provide input into 44 using 40 and 42, 44 provides output signals to 42 to enable 42 to display information, paragraph 0037; memory 48 can be a variety of types of internal and/or external storage media, 48 stored therein a number of routines, paragraph 0038; 50 is structured to communicate with other, similarly equipped devices including 4, 52 is structured to communicate with central computer system 6 or network, paragraph 0039; 8 has software application 54 that provides customized/personalized education and feedback to patient based, at least in part, on data measured by 4 during provision of therapy, 54 utilizes certain patient/therapy metrics including raw data measured by 4 that has been processed to form the patient/therapy metric, processing of raw data into patient/therapy metrics may occur within 4, 10, 8, or in some combination thereof, paragraph 0040; values inputted into 4 can also be inputted into 8 via clinician).
Regarding Claim 15, Paul discloses at least one output unit outputs a corresponding alarm and/or a corresponding display (42, Fig 4; 44 provides output signals to 42 to enable 42 to display information to user, paragraph 0037; 154 displays information relating to certain patient/therapy metrics, a mask fit metric, paragraph 0053; the display of the mask fit metric provides feedback to the user that they’ve resolved the leak issue) upon fulfillment of at least one question represented by at least one analysis unit (54, Fig 4; 54 is configured to provide customized/personalized education and feedback to patient based on data that is measured by 4, utilizes certain patient/therapy metrics including raw data that has been processed to form a patient/therapy metric, paragraph 0040; 54 may be configured to generate dynamic message that pushes patient towards questionnaire, paragraph 0060; message may indicate problem or issue with use of 4 based on one or more patient/therapy metrics and may provide information and/or link to a solution, message may inform user of problem like “it seems you have a poor mask fit” and provide link for troubleshooting, paragraph 0056; the message questions the user about their mask fit).
Regarding Claim 16, Paul discloses the caregiver, upon fulfillment of at least one question, receives an item of information about which question was fulfilled and/or which parameter has a deviation from a target value and/or which of the settings: pressure, flow, volume, time, frequency would have to be adapted to come back into a predetermined target value range (techniques for controlling pressure of gas such as varying blower speed either alone or in combination with pressure control valve are contemplated, paragraph 0032; 30 is provided for setting various parameters used by 4 as well as displaying and outputting information and data to a user, such as a clinician or caregiver, paragraph 0034; 54 may be used to automatically set goals based on data measured by pressure support system 4 and/or prior patient/therapy metric value, paragraph 0063; achievement of goals and other therapy information such as patient/therapy metrics may be automatically and periodically emailed to one or more individuals like physician by 8, paragraph 0065; therapy information may be transmitted to be accessed by a physician; messages indicating problems and issue with patient would encourage or push for a change in the parameters of 4 as the physician is capable of setting parameters via input).
Regarding Claim 17, Paul discloses items of information about the target value deviation and/or a fulfilled question are stored together with recommendations with respect to a required adaptation of one or more parameters in the respirator (i) and are retrieved therein by the user and are also automatically executed upon selection or are transmitted via the judgment unit of the telemonitoring unit (iii) to the caregiver (54 is configured to provide customized/personalized education and feedback to patient based on data that is measured by 4, utilizes certain patient/therapy metrics including raw data that has been processed to form a patient/therapy metric, paragraph 0040; 158 may contain suggestions made on patient/therapy metrics generated on any other monitored parameter of 4 corresponding to a physiological condition, paragraph 0060; techniques for controlling pressure of gas such as varying blower speed either alone or in combination with pressure control valve are contemplated, paragraph 0032; 30 is provided for setting various parameters used by 4 as well as displaying and outputting information and data to a user, such as a clinician or caregiver, paragraph 0034; 54 may be used to automatically set goals based on data measured by pressure support system 4 and/or prior patient/therapy metric value, paragraph 0063; achievement of goals and other therapy information such as patient/therapy metrics may be automatically and periodically emailed to one or more individuals like physician by 8, paragraph 0065; therapy information may be transmitted to be accessed by a physician; messages indicating problems and issue with patient would encourage or push for a change in the parameters of 4 as the physician is capable of setting parameters via input).
Regarding Claim 19, Paul discloses a judgment unit of the at least one telemonitoring unit (iii) ascertains a prediction with respect to the health state of the user and/or complications from fulfilled questions (54 is configured to provide customized/personalized education and feedback to patient based on data that is measured by 4, utilizes certain patient/therapy metrics including raw data that has been processed to form a patient/therapy metric, paragraph 0040; dynamic message 158 may indicate problem or issue with use of 4 based on patient/therapy metrics and may provide information and/or a link to a solution for the problem, paragraph 0056; 158 may contain suggestions made on patient/therapy metrics generated on any other monitored parameter of 4 corresponding to a physiological condition, 158 encourages patient to contact physician, questionnaire suggest a high probability of a worsening medical condition, paragraph 0060).
Regarding Claim 20, Paul discloses a respirator (4, Fig 1; 4 includes a blower 12, Fig 2), wherein the respirator comprises the system for respiration of claim 1 (See Rejection of Claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US 2015/0133809) in view of Pittman et al. (US 2007/0221224).
Regarding Claim 18, Paul discloses the claimed invention of Claim 16.  Paul also discloses settings of one or more of pressure, flow, volume, time, and frequency are adapted (techniques for controlling pressure of gas such as varying blower speed either alone or in combination with pressure control valve are contemplated, paragraph 0032; 30 is provided for setting various parameters used by 4 as well as displaying and outputting information and data to a user, such as a clinician or caregiver, paragraph 0034).
Paul fails to disclose settings are adapted via remote transmission.
However, Pittman, of the same field of endeavor, teaches a system for delivering flow of breathing gas (Abstract) including settings are adapted via remote transmission (input/output device 66 provided for setting various parameters used by positive airway pressure support system as well as for displaying and outputting information and data to a user, such as a clinician or caregiver, providing input/output terminals so that operation information and data collected by system can be monitored and controlled remotely, 66 may be any device suitable to provide information and/or commands to controller 64 via operative link, paragraph 0053) since it is well-known that input/output devices can have terminals that allow for remote control of the positive airway pressure support system (paragraph 0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or adapt the settings via remote transmission, as taught by Pittman, since it is well-known that input/output devices can have terminals that allow for remote control of the positive airway pressure support system (Pittman: paragraph 0053).  Having remote control of a pressure support system would allow a clinician or caregiver to modify or adapt the settings of the system from a distance without having to physically be near the system itself.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                            /JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785